Citation Nr: 0400851	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  00-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO).


REMAND

In his April 2000 VA Form 9, the veteran asserted his right 
to testify at an RO hearing convened by a member of the 
Board, i.e., a "travel Board" hearing.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.700.  In documents dated in October 2000, he 
asked that his hearing be held by videoconference.  In a form 
sent him by the RO, which he returned in June 2002, the 
veteran said he preferred to testify at a travel Board 
hearing rather than at a videoconference hearing.  This 
preference was repeated in December 2003 correspondence.  
However, the case was sent to the Board before the hearing 
was held.

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


